Memorandum Opinion
The taxpayer received a property tax bill for his real estate in Pelham on November 21, 1980, and on February 6, 1981, he filed a *870request with his town selectmen for an abatement. Unfortunately and regrettably, as often occurs, the selectmen never acted upon the request and, therefore, on May 26, 1981, the taxpayer appealed to the board of taxation. The appeal was dismissed for failure to comply with the terms of RSA 76:16-a I (Supp. 1981). That statute requires that, if the selectmen “neglect or refuse” to abate the tax, an appeal must be taken to the board of taxation within six months after the date of “notice of such tax.”
Even though the notice of appeal to the board of taxation was filed only five days late, this court has previously held that six months means six months, Arlington Am. Sample Book Co. v. Board of Taxation, 116 N.H. 575, 576, 364 A.2d 878, 879 (1976), and we see no reason to overrule that case. The case of Appeal of Wood Flour, Inc., 121 N.H. 991, 437 A.2d 286 (1981), is clearly inapposite.

Affirmed.